Case: 11-30226     Document: 00511678438         Page: 1     Date Filed: 11/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 29, 2011
                                     No. 11-30226
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DONALD SUBLET,

                                                  Plaintiff - Appellant

v.

SHAWN MILLION, Captain; LIEUTENANT BLAZE; CORRECTIONAL
OFFICER BOVILLE; UNITED STATES OF AMERICA,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:08-CV-1410


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Proceeding pro se, Donald Sublet, former federal prisoner # 11152-078,
challenges the dismissal, for lack of subject-matter jurisdiction, of his claim
against the United States under the Federal Tort Claims Act (FTCA), 28 U.S.C.
§§ 1346(b)(1), 2674. (He does not challenge the dismissal of the individual
defendants.)




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30226    Document: 00511678438      Page: 2    Date Filed: 11/29/2011

                                  No. 11-30226

      Sublet’s claim arises out of being handcuffed. (He has abandoned his
claim regarding resulting medical treatment.) He contends the district court
erred in ruling it lacked jurisdiction because his physical injury was inadequate
under 28 U.S.C. § 1346(b)(2) (prisoners may not bring action against United
States for mental or emotional injury without first showing physical injury).
      A Federal Rule of Civil Procedure 12(b)(1) dismissal is reviewed de novo,
applying the same standards as the district court. E.g., Rodriguez v. Christus
Spohn Health Sys. Corp., 628 F.3d 731, 734 (5th Cir. 2010) (citations and
internal quotation marks omitted). Sublet, as the party invoking the district
court’s jurisdiction, had the burden of proving that jurisdiction existed. E.g.,
Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
      Although Sublet relies on an affidavit and medical records attached to his
brief here, we “generally will not enlarge the record to consider evidence that
was not before the district court”. Price v. Johnson, 600 F.3d 460, 465 (5th Cir.
2010). Sublet points to nothing in the record showing the district court clearly
erred in finding his injury consisted of only temporary pain stemming from
numbness and tenderness in his left hand and arm. Because his physical injury
was de minimis, his compensatory-damages claim was properly dismissed.
§ 1346(b)(2); Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997) (construing
42 U.S.C. § 1997e(e)) (holding bruised ear that was sore for three days was de
minimis injury).
      Sublet also challenges the dismissal of his punitive-damages claim. But,
the FTCA specifically states: “The United States . . . shall not be liable . . . for
punitive damages”. 28 U.S.C. § 2674.
      Finally, Sublet complains that “records show no completion of a BP-140
(Injury Report)”. Because he did not raise this claim in the district court, it will
not be considered on appeal. E.g., Stewart Glass & Mirror, Inc. v. U.S. Auto
Glass Disc. Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).
      AFFIRMED.

                                         2